Citation Nr: 1030187	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a lumbar and cervical 
spine disorder.

3.  Entitlement to service connection for numbness and tingling 
to the arms and shoulders, to include as secondary to a lumbar 
and cervical spine disorder.

4.  Entitlement to a compensable rating for a jaw disability, 
diagnosed as bruxism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

The Veteran testified before the undersigned during a hearing at 
the RO in June 2009.  A transcript of the hearing is of record.

In a June 2009 signed statement, the Veteran withdrew appeal of 
his claims for entitlement to increased ratings for tinnitus, the 
first distal phalanx, and osteoarthritis of the first metacarpal 
joint in the right hand and left knee, and service connection for 
an acquired psychiatric disorder, left foot and right knee 
disorders, a groin rash, and tinea of the bilateral axillae.  38 
C.F.R. §§ 20.101, 202, 20.204 (2009).  38 U.S.C.A. § 7105(d) 
(West 2002).  While the Veteran perfected an appeal as to a claim 
for non-service-connection pension, this claim was granted in the 
September 2008 rating decision.  As such, the Board will confine 
its consideration to the issues as set forth on the title page. 

Further, the Veteran currently has a claim on appeal relating to 
service connection for a low back disorder.  A claim for 
entitlement to service connection for a lumbar spine disorder was 
originally denied in August 2003 and became final one year later.  
Thus, new and material evidence is required to reopen this claim.  

Although the Veteran's current claim was characterized by the RO 
as entitlement to service connection for a low back disorder, it 
does not appear from the record that the Veteran intended that 
the claim be so narrowly construed.  While his March 2008 written 
request to reopen his claim was for "lower back pain," during 
his June 2009 hearing, the Veteran said that he actually intended 
for his claim to include a cervical and lumbar spine disorder.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant's identification of the benefit sought 
does not require any technical precision.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se 
claimant who knows that symptoms he is experiencing and that are 
causing him disability...[and] it is the Secretary who know the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability based 
on a sympathetic reading of the material in a pro se 
submission.")  

A claimant may satisfy this requirement by referring to a body 
part or system that is disabled or by describing symptoms of the 
disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 
(2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); 
Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the 
effect that the Board is required to consider all issues raised 
either by the claimant or the evidence of record); 38 C.F.R. § 
3.159(c) (2009).  

In light of Brokowski, Robinson, and Clemons, the Board has 
concluded that recharacterizing the Veteran's low back disorder 
to one for a lumbar and cervical spine disorder, as indicated on 
the title page, best identifies his intent.  Thus, upon remand, 
the RO should consider the claim as is characterized above. 

For the reasons below, the issues of entitlement to service 
connection for a lumbar and cervical spine disorder, numbness in 
the hands and shoulders, and entitlement to a compensable rating 
for bruxism, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2003 rating decision denied a claim for entitlement 
to service connection for a low back disorder on the basis that 
the evidence did not show that the Veteran had a chronic low back 
disorder related to active military service.  The Veteran did not 
perfect an appeal.

2.  A June 2005 rating decision declined to reopen the previously 
denied claim for service connection for a low back disorder on 
the basis that the evidence did not show that the Veteran had a 
chronic low back disorder related to active military service.  
The Veteran did not perfect an appeal.

3.  The evidence associated with the claims file since the June 
2005 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a low back disorder.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied the claim of 
entitlement to service connection for a low back disorder, and 
the June 2005 rating decision that declined to reopen the 
previously denied claim, are final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence presented since the June 2005 RO decision is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), VA has certain obligations to notify and assist the 
appellant.  Given that this decision reopens the claim of 
entitlement to service connection for a low back disorder and 
then remands the appeal, an exhaustive analysis of VA's attempt 
to comply with these statutes is not in order.

New and Material Evidence

An August 2003 rating decision denied entitlement to service 
connection for a low back disorder finding that there was no 
evidence that the Veteran had a post service chronic residual low 
back disability due to service.  The Veteran did not appeal. 
Hence, that decision is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the RO's initial decision 
included the Veteran's service treatment records, and private 
chiropractic treatment reports from 2001.  

A June 2005 rating decision declined to reopen the issue of 
entitlement to service connection for a low back disorder finding 
that there was no evidence that the Veteran had a post service 
chronic residual knee disability due to service.  The evidence 
added to the record includes VA medical records and a May 2005 VA 
examination report.  The Veteran did not appeal.  Hence, that 
decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran 's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Id. at 1363.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

An application to reopen the Veteran's claim was received by the 
RO in March 2008.  The evidence added to the record since the 
June 2005 rating decision includes VA medical records, dated from 
January to April 2005 and from February to August 2008, VA 
examination reports dated in August 2008, private medical 
opinions dated in May and June 2009, plus the Veteran's oral 
testimony and his and others' written statements in support of 
his claim.  Amongst the records are a May 2009 opinion from 
E.A.H., M.D., to the effect that the Veteran's chronic arthritis 
of his cervical vertebra could be the result of a motor accident 
in June 1989, and a June 2009 opinion from J.J.A., D.C., a 
chiropractor, that includes diagnoses of both lumbar and cervical 
spine disorders attributed to the Veteran's 1989 motor vehicle 
accident in service although an injury to the back was not noted 
at that time.  

The evidence added to the record since the June 2005 rating 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since that denial was 
premised, in part, on a finding that there was no evidence that 
the Veteran had a post service chronic residual disability, the 
2009 private medical opinions, reflecting diagnoses of lumbar and 
cervical spine disorders related to military service relates to 
an unestablished fact necessary to substantiate the claim.  Thus, 
new and material evidence has been submitted.  The claim is 
reopened.

Adjudication of the claim does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  As noted below, the Board is requesting 
additional development with respect to the underlying claim for 
service connection for a lumbar and cervical spine disorder, and 
will issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lumbar spine disorder is 
reopened.


REMAND

A veteran is competent to testify as to a condition within his 
knowledge and personal observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Similarly, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran seeks service connection for a lumbar and cervical 
spine disorder that he attributes to his 1989 motor vehicle 
accident in service.  He testified that in the late evening of 
June 30, 1989, a car hit his motorcycle and caused him to fall 
and land on the pavement (see hearing transcript at page 4).  He 
said that he landed with his hands down at his side and then 
landed on his stomach (Id. at 6).  After the accident, he 
testified that he wore a neck collar, x-rays were taken of his 
back, and he experienced neck and back pain since that time.  
Service treatment records indicate that the Veteran was involved 
in a motor vehicle accident and that he was treated on July 1, 
1989.  Treatment records from Madigan Army Medical Center at Fort 
Lewis, Washington, dated from July to August 1989, indicate that 
he injured his groin, but are not referable to complaints or 
diagnosis of, or treatment for, a back disorder.  However, during 
his June 2009 Board hearing, as well as during his May 2009 
evaluation with Dr. E.A.H. and June 2009 evaluation with Dr. 
J.J.A., the Veteran stated that subsequent reports did note his 
complaints of a lower back disorder.  The Veteran's assertion 
that he experienced back pain during active service is deemed 
credible by the Board for the limited purposes of this remand.  
See Barr; Jandreau, supra.  Efforts should be made to obtain any 
additional medical records regarding the Veteran's treatment at 
the Madigan Army Medical Center.

Second, the Veteran also seeks service connection for numbness 
and tingling in his arms and hands, including as due to lumbar 
and cervical spine disorder(s).  While service treatment records 
indicate that he broke his right wrist while on active duty in 
January 1988, and underwent a carpal tunnel release in his left 
wrist in April 2005, it is unclear if these conditions are 
related to the symptomatology he presently experiences.  

VA outpatient records indicate that, in October 2005, a 
physician's assistant raised the possibility that the symptoms in 
the Veteran's wrists and shoulders may be "double crush 
syndrome" resulting from cervical spine disease although, in 
December 2005, a treating physician noted that the cause of the 
Veteran's pain may not be found.  

The Veteran asserts that his upper extremity numbness and 
tingling are due to cervical and spine disorders that he contends 
are related to his 1989 motor vehicle accident.  The May and June 
2009 opinions from Dr. E.A.H., and Dr. J.J.A. are to the effect 
that these disorders are related to active duty and include 
diagnoses of chronic arthritis of the cervical vertebras and 
chronic lower back pain.  The Veteran also appears to have 
sustained back pain during a 2001 motor vehicle, according to 
private medical records in the claims file.

As a layperson, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as one addressing 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Accordingly, the Board is of the opinion that the Veteran should 
be afforded VA examinations to determine the etiology of any 
cervical and low back disorder and numbness and tingling of his 
upper extremities found to be present.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the Court has stated that the 
evidence need only require that it "indicates" that there "may" 
be a nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation).

Finally, regarding his claim for a compensable rating for his 
service-connected jaw disability, the Veteran testified at his 
June 2009 hearing that this disorder worsened since the most 
recent VA examination in August 2008.  VA's General Counsel has 
indicated that, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  Therefore, a new examination is necessary for this 
issue as well.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Madigan Army Medical Center 
at Fort Lewis, Washington, directly, and any 
other appropriate federal agency, and request 
all records associated with the Veteran's 
treatment from July 1989 to May 1991.  If any 
records are unavailable a memorandum 
describing the efforts to obtain them should 
be placed in the claims file.  

2.  Then, schedule the Veteran for VA 
orthopedic/neurologic examination(s) to 
determine the etiology of any lumbar and 
cervical spine disorders and disorder(s) in 
his shoulders and upper extremities 
manifested by numbness and tingling found to 
be present.  The claims file must be 
forwarded to and reviewed by the examiner(s) 
conducting the examination.  A complete 
history of the claimed disorder(s) should be 
obtained from the Veteran including any post 
service intercurrent injuries.  All indicated 
tests and studies should be conducted and all 
clinical findings reported in detail.  The 
examiner(s) should respond to the following:

Cervical and Lumbar Spine Pain:  The 
examiner(s) should be advised that the 
Veteran's assertion of experiencing back 
pain during active service has been deemed 
credible by the Board for the limited 
purpose of this remand.  The examiner 
should address the following:

Does the Veteran have any residual 
disability due to the back pain in 
active service? 

If so, specifically identify such 
lumbar and/or cervical spine 
disability(ies), stating specifically 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that the Veteran has 
a chronic spine disorder causally 
linked to any incident of his active 
military service, or is such a 
relationship unlikely (i.e., less 
than a 50-50 degree of probability).  
In addressing this question, the 
examiner should review the claims 
file, including the July and August 
1989 service treatment records 
(reflecting treatment for a 
testicular bruise incurred during a 
motorcycle accident).

Numbness and Tingling of the Upper 
extremities:  Does the Veteran have a 
disorder(s) manifested by numbness 
and tingling of the upper 
extremities?

Is it at least as likely as not that 
any diagnosed  disorder (s) of the 
Veteran's upper extremities and 
shoulders is attributable to his 
active duty service (including the 
1988 right wrist injury and 1989 
motor vehicle accident) or to any 
diagnosed cervical and/or lumbar 
spine disorders, or is such a finding 
unlikely.

A rationale should be provided for 
all opinions.  In rendering an 
opinion, the examiner(s) is(are) 
particularly requested to address the 
opinions rendered by Emily A. Hill, 
M.D., in May 2009 (to the effect that 
the Veteran had chronic arthritis of 
the cervical vertebras that could 
cause numbness and tingling in his 
arms and that it was likely as not 
that it could be the result of the 
1989 motorcycle accident); and by 
Jeffrey J. Askew, D.C. (to the effect 
the Veteran had chronic neck and low 
back pain and dysfunction due to 
injuries incurred in the 1989 
accident).
			
NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.
 
3.  Schedule the Veteran for a VA 
examination to determine the current 
severity and all manifestations of his 
service-connected bruxism.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.

The examiner is specifically requested 
to include measurements of inter-incisal 
range and range of lateral excursion.  

4.  The AMC should review the medical 
opinions obtained to ensure that the Board's 
remand directives were accomplished.  If any 
questions posed were not answered, return the 
case to the examiner(s).

5.  Thereafter, adjudicate the claim for 
service connection for a lumbar and cervical 
spine disorder on a de novo basis and 
readjudicate the remaining claims on appeal.  
If any decision remains adverse to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
on appeal as well as a summary of the 
evidence of record.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


